United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, SEATTLE
PERFORMANCE CLUSTER, Seattle, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1671
Issued: February 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 12, 2011 appellant filed a timely appeal from the April 18, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her request for
modification of a wage-earning capacity decision. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that modification of
OWCP’s February 19, 2010 wage-earning capacity decision was warranted.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on July 11, 2005 appellant, then a 48-year-old rural carrier,
sustained a right elbow contusion, right elbow/forearm sprain, neck strain and right shoulder
sprain/strain when a heavy box fell on her right arm and elbow.2 On November 29, 2007
appellant filed an occupational disease claim which was accepted for right carpal tunnel
syndrome.
Appellant stopped work for various periods and received disability compensation. On
November 5, 2009 she returned to full-time work at the employing establishment as a permanent
modified clerk. The position was consistent with appellant’s work restrictions of not lifting more
than five pounds.3
In a February 19, 2010 decision, OWCP found that the actual wages of the permanent
modified clerk position appellant started on November 5, 2009 fairly and reasonably represented
her wage-earning capacity. It stated, “Your actual earnings meet or exceed the current wages of
the job held when injured. Therefore, according to the provisions of 5 U.S.C. § 8106 and 5
U.S.C. § 8115 your entitlement to compensation for wage loss ended the date you were
reemployed with no loss in earning capacity, and your compensation payments have been
terminated.” OWCP indicated that the decision did affect coverage of her medical benefits.
On January 27, 2011 appellant filed a Form CA-7 (Claim for Compensation) for wage
loss beginning January 19, 2011. The employing establishment had made a determination that
no work was available for her as part of the National Reassessment Process.
In a February 24, 2011 letter, OWCP advised appellant of the deficiencies of her claim
for compensation. Appellant was informed that in order to be entitled to compensation, her
wage-loss claim effective January 19, 2011 must be treated as a claim for modification of the
previously established wage-earning capacity decision. He was generally advised of the three
criteria necessary for modifying such decisions and afforded 30 days to provide evidence
substantiating that she had met any of the criteria.
Appellant submitted a Form CA-7 covering the period February 28 to March 11, 2011, a
functional requirement list and several progress notes from early 2011 which contained illegible
signatures. In a March 17, 2011 letter, Mike Watson, appellant’s representative at the time,
asserted that the February 19, 2010 wage-earning capacity decision was based on “make[-]shift
work.” He claimed that the make-shift nature of the permanent modified clerk position was
supported by the fact that appellant later received several limited-duty job offers. Mr. Watson
stated that as part of the National Reassessment Process appellant’s limited-duty job offer
assignments had been withdrawn and eliminated.

2

On August 3, 2004 filed an occupational disease claim which was later accepted for neck and right shoulder
sprains. On September 1, 2004 appellant was released to regular duty.

3

In early 2010, appellant’s lifting restriction was raised to 10 pounds.

2

In an April 18, 2011 decision, OWCP denied appellant’s request for modification of its
February 18, 2010 wage-earning capacity determination.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.4 OWCP’s procedure manual provides that, “[i]f a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss. In this instance the
[claims examiner] will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.”5
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.6 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.7
In addition, Chapter 2.814.11 of OWCP’s procedure manual contains provisions
regarding the modification of a formal loss of wage-earning capacity. The relevant part provides
that a formal loss of wage-earning capacity will be modified when: (1) the original rating was in
error; (2) the claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. OWCP procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met. If it is seeking modification, it must establish that the original rating was in error, that the
injury-related condition has improved or that the claimant has been vocationally rehabilitated.8
Section 8115(a) of FECA provides that the “wage-earning capacity of an employee is
determined by her actual earnings if her actual earnings fairly and reasonably represent her
wage-earning capacity.”9 The Board has stated, “Generally, wages actually earned are the best
measure of a wage-earning capacity and in the absence of evidence showing that they do not
fairly and reasonably represent the injured employee’s wage-earning capacity, must be accepted

4

Katherine T. Kreger, 55 ECAB 633 (2004).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
6

Stanley B. Plotkin, 51 ECAB 700 (2000).

7

Id.

8

See Federal (FECA) Procedure Manual, supra note 5 at Chapter 2.814.11 (June 1996).

9

5 U.S.C. § 8115(a).

3

as such measure.”10 However, wage-earning capacity may not be based on an odd-lot or makeshift position designed for an employee’s particular needs or a position that is seasonal in an area
where year-round employment is available.11 Wage-earning capacity may only be based on a
temporary or part-time position if the position held by the employee at the time of injury was a
temporary or part-time position.12
OWCP procedures direct that a wage-earning capacity determination based on actual
wages be made following 60 days of employment.13 The procedures provide for a retroactive
determination where an employee has worked for at least 60 days, the employment fairly and
reasonably represents the claimant’s wage-earning capacity and work stoppage did not occur due
to any change in the claimant’s injury-related condition.14
ANALYSIS
In its February 19, 2010 decision, OWCP based appellant’s loss of wage-earning capacity
on a determination that her actual earnings as a permanent modified clerk beginning
November 5, 2009 represented her wage-earning capacity. This determination was consistent
with section 8115(a) of FECA which provides that the wage-earning capacity of an employee is
determined by her actual earnings if her actual earnings fairly and reasonably represent her
wage-earning capacity.15 OWCP properly noted that appellant had received actual earnings as a
permanent modified clerk for more than 60 days in that she had been working in the position
since November 5, 2009 when OWCP issued its February 19, 2010 decision and there is no
evidence that appellant’s earnings in this position did not fairly and reasonably represent her
wage-earning capacity.
Before OWCP and on appeal, appellant claimed that the permanent modified clerk did
not fairly and reasonably represent her wage-earning capacity because it was a make-shift
10

Floyd A. Gervais, 40 ECAB 1045, 1048 (1989); Clyde Price, 32 ECAB 1932, 1934 (1981). Disability is
defined in the implementing federal regulations as “the incapacity, because of an employment injury, to earn the
wages the employee was receiving at the time of injury.” (Emphasis added.) 20 C.F.R. § 10.5(f). Once it is
determined that the actual wages of a given position represent a employee’s wage-earning capacity, OWCP applies
the principles enunciated in Albert C. Shadrick, 5 ECAB 376 (1953), in order to calculate the adjustment in the
employee’s compensation.
11

See James D. Champlain, 44 ECAB 438, 440-41 (1993); supra note 5 at Chapter 2.814.7a(1) (July 1997). In
Jeffery T. Hunter, 52 ECAB 503 (2001), the Board found that the duties of “regular” employment are covered by a
specific job classification and such duties would have been performed by another employee if the employee did not
perform them. The test is not whether the tasks that the employee performs would have been done by someone else,
but instead whether he occupied a regular position that would have been performed by another employee. Id. In
determining whether a given job is makeshift, the Board has looked to such factors as whether the job has detailed
work duties and a set schedule. See A.J., Docket No. 10-619 (issued June 29, 2010).
12

Supra note 5 at Chapter 2.814.7a(1), (3) (July 1997).

13

See supra note 5 at Chapter 2.814.7c (December 1993).

14

Id. at Chapter 2.814.7e (December 1993).

15

See supra note 9 and accompanying text.

4

position designed for her particular needs.16 However, appellant has not established this claim as
the permanent modified clerk position had detailed work duties and a set schedule. Appellant
asserted that the make-shift nature of the permanent modified clerk position was supported by
the fact that she later received several limited-duty job offers and by the fact that the National
Reassessment Process eliminated her limited-duty job offer assignments. However, appellant
did not adequately explain how these circumstances, which occurred well after she had been
working as a permanent modified clerk for 60 days, showed that the position was make-shift in
nature.
The evidence established that appellant’s actual earnings as a permanent modified clerk
fairly and reasonably represented her wage-earning capacity. OWCP properly adjusted her
compensation based on this wage-earning capacity determination.17 For these reasons, appellant
has not shown that OWCP’s original determination with regard to her wage-earning capacity was
erroneous.
Appellant suggested that there was a material change in the nature and extent of her
employment-related condition. However, she did not submit medical evidence with a
rationalized medical opinion explaining why an employment-related condition prevented her
from performing the permanent modified clerk position or otherwise establish that OWCP
improperly determined her wage-earning capacity.18 Moreover, appellant has not been retrained
or otherwise vocationally rehabilitated such that her work as a permanent modified clerk would
not be representative of her wage-earning capacity.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that
modification of OWCP’s February 19, 2010 wage-earning capacity decision was warranted.

16

See supra note 11 and accompanying text.

17

OWCP properly applied the principles enunciated in Albert C. Shadrick, supra note 10, in order to calculate the
adjustment in appellant’s compensation.
18

See Norman F. Bligh, 41 ECAB 230, 237-38 (1989). Appellant submitted several progress notes from early
2011 which contained illegible signatures. Even if these documents are actually signed by physicians and constitute
medical evidence, they do not show a material change in appellant’s injury-related condition.

5

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

